           Case 2:18-cv-02084-JAR Document 165 Filed 01/21/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

JYAN HARRIS,

             Plaintiff,

             v.                                                     Case No. 18-CV-02084-JAR

CITY OF KANSAS CITY, KANSAS FIRE
DEPARTMENT, et al.,

             Defendants.


                                     MEMORANDUM AND ORDER

       Plaintiff Jyan Harris brings this action alleging employment discrimination and retaliation

under Title VII of the Civil Rights Act of 1964. In support of his opposition to Defendants’

pending summary judgment motion, Plaintiff submitted the deposition of former Kansas City,

Kansas Mayor Mark Holland. In the reply memorandum, Defendants object that this deposition

is inadmissible hearsay. Before the Court is Plaintiff’s Motion for Leave to File Supplemental

Legal Memorandum (Doc. 162) addressing the hearsay objection. The motion also seeks leave

to file two exhibits in support of the supplemental brief. Defendants have responded and

opposed the motion.

       Although Plaintiff seeks to file a “supplemental legal memorandum,” his proposed filing

addresses the hearsay objections raised in Defendants’ summary judgment reply. “Under D.

Kan. Rule 7.1(c), briefing on motions is limited to the motion (with memorandum in support), a

response, and a reply. Surreplies are not typically allowed.”1 The Court finds that Plaintiff’s

proposed filing is a surreply and must meet the standard required for such filings. Surreplies




       1
           COPE v. Kan. State Bd. of Educ., 71 F. Supp. 3d 1233, 1238 (D. Kan. 2014) (citation omitted).
            Case 2:18-cv-02084-JAR Document 165 Filed 01/21/21 Page 2 of 2




require leave of court and are only granted under “rare circumstances.”2 Nonetheless, the

nonmoving party on summary judgment “should be given an opportunity to respond to new

material raised for the first time in the movant’s reply.”3 Alternatively, the Court can disregard

new material raised in the reply when reaching its decision.4 New “material” includes both

evidence and legal arguments.5

        Defendants’ reply raises a hearsay objection to the Holland deposition for the first time;

therefore, Plaintiff is entitled respond to this objection if the Court is to consider it. The

proposed surreply is a mere six pages, limited to addressing the hearsay objection, and the Court

will be in a better position to rule on the hearsay objection if both parties’ arguments are heard.

For these reasons, Plaintiff’s motion is granted.

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for Leave

to File Supplemental Legal Memorandum (Doc. 162) is granted. Plaintiff shall change the title

of his filing to “Surreply,” and file it on the docket forthwith, with the proposed exhibits filed as

attachments thereto.

        IT IS SO ORDERED.

        Dated: January 21, 2021

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




        2
            Id. (citation omitted).
        3
         Green v. New Mexico, 420 F.3d 1189, 1196 (10th Cir. 2005) (citing Beaird v. Seagate Tech., Inc., 145
F.3d 1159, 1164 (10th Cir. 1998)).
        4
            Id.
        5
            Id.




                                                       2
